Citation Nr: 0814817	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to January 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for bilateral hearing 
loss that he asserts had its onset due to noise exposure 
while he was on active duty.  He has submitted documentation 
that he served in the noisy engine room of ships and that the 
ship on which he served was involved in combat during the 
Korean War.  He has testified that he remembers having had 
tinnitus since his period of active duty that he associates 
with his noise exposure.  

In a veteran's claim for benefits, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when either a layperson is competent to identify 
the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis, or where lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F. 3d 
1372 (2007).  

VA outpatient treatment records dated in November 2005 show 
that the veteran has bilateral sensorineural hearing loss.  
His application for benefits notes 1995 treatment at the 
Haverhill VA clinic on "Merrimack Street" in Haverhill.  
This record also refers to previous testing that took place 
at "Causeway St." in June 1998.  Reports of this treatment 
are not of record.  

Under these circumstances, it is believed that additional 
development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request a list of all medical care 
providers who may have treated him for his 
hearing loss.  After obtaining any 
necessary consent, copies of all treatment 
records identified, including those 
records of treatment in 1995 and June 1998 
should be obtained.  If records are sought 
but not received, documentation of the 
attempts made and the negative results 
should be set out in the claims folder.

2.  The RO/AMC should arrange for the veteran 
to undergo a VA compensation examination to 
ascertain the nature and extent of any 
hearing disability.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that any 
hearing loss identified is related to noise 
exposure during service.  If a determination 
cannot be made without resort to speculation, 
that too should be noted on the title page.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



